Citation Nr: 0018327	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-02 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for status post 
bilateral ventral hernia operation.

2.  Entitlement to service connection for a back disorder, 
characterized as thoracolumbar and upper muscular-tendinous 
back pain.

3.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The veteran served in active service from April 
1955 to August 1956. 

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to TDIU, 
this issue will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  There is no medical evidence that establishes a causal 
nexus between the veteran's diagnosis of status post 
bilateral ventral hernia operation and his service connected 
left knee and left foot disabilities or his military service.

2.  The veteran's claim of service connection for a back 
disorder, characterized as thoracolumbar and upper muscular-
tendinous back pain, is well grounded. 




CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for status post bilateral ventral hernia operation is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a back disorder, characterized as thoracolumbar and upper 
muscular-tendinous back pain, is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  In addition, a 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

At present, the veteran is assigned a 50 percent evaluation 
for service connected postoperative residuals, triple 
arthrodesis of the left foot with bilateral pes planus, under 
Diagnostic Code 5276; a 20 percent evaluation for status post 
left knee arthroscopy due to medial meniscus tear with 
residual medial collateral ligament laxity under Diagnostic 
Code 5257; and a 10 percent evaluation for degenerative 
arthritis of the left knee with painful motion under 
Diagnostic Codes 5003 and 5261.  His combined rating is 70 
percent. 




II.  Status Post Bilateral Ventral Hernia Operation.

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for a ventral hernia.  However, medical records 
from St. Michael's Hospital dated from January 1993 to June 
1995 describe the treatment the veteran received over time 
for various health problems, including a hernia.  
Specifically, February 1994 notations show the veteran 
complained of a bulge in the stomach with some prior periodic 
bulging with pain.  As well, he had a history of right 
hypogastric pain after lifting heavy objects.  The veteran 
was diagnosed with incarcerated incisional hernia. 

Additionally, the record includes copious medical records, 
including but not limited to records from Dr. Riordan from 
the Klasinski Clinic, and the Workers Compensation Division 
of the State of Wisconsin, describing the treatment the 
veteran received for his left knee and foot problems; 
however, these records do not contain any evidence showing 
that the veteran suffers from a ventral hernia of service 
origin.

Lastly, a July 1995 medical opinion from a VA rating board 
physician indicates that the veteran had a ventral hernia 
which subsequently became incarcerated and strangulated.  A 
ventral hernia was noted to be usually due to weakness in the 
underlying support tissue, and the veteran was noted to be 
markedly obese (5 feet, 3 1/2 inches tall, weighing 227 
pounds).  In the veteran's case, the strangulated hernia 
emergency situation occurred following his physical therapy 
for his knee condition; however, it was the physician's 
opinion that the physical therapy was in no way responsible 
for the veteran's emergency situation.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
diagnosis of status post bilateral ventral hernia operation 
is proximately due to or the result of a service connected 
left knee or left foot disorder, or is otherwise related to 
his period of service.  Specifically, the veteran has failed 
to satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between the current 
diagnosis of status post bilateral ventral hernia operation, 
and his service connected left knee or left foot disorder, 
and/or his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Epps v. Gober, 126 
F.3d 1464 (1997).

Furthermore, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because the first 
indication that he was treated for a ventral hernia dates 
back to the early 1990s, which is at least 30 years after the 
veteran's discharge from service.  As such, he has not 
established, via competent medical evidence, that the 
symptomatology related to his ventral hernia has been 
continuous since his service to the present and is related to 
any in-service symptomatology or to his service.  See Clyburn 
v. West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for status post bilateral 
ventral hernia operation as secondary to the service 
connected left knee and/or left foot disabilities, or as 
otherwise related to his service, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and thus, the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991).

In arriving at the above conclusions, the Board took into 
consideration the various statements by the veteran and his 
representative, via correspondence and during the hearings, 
including the March 2000 Central Office Board hearing, and 
the September 1997 and June 1995 RO hearings, tending to link 
the claimed status post bilateral ventral hernia operation to 
his service connected disabilities or to his period of 
service.  However, while the Board acknowledges the sincerity 
of these statements, the Board notes that the veteran and his 
representative are laypersons, and thus, not qualified to 
offer a medical opinion regarding the existence of a 
disability or as to the etiology of any such disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the Court held that a veteran does 
not meet the burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

The Board notes that as the veteran has failed to meet his 
initial burden of submitting evidence which would well ground 
his claim of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claims.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra. 

The Board acknowledges the record includes evidence 
indicating the veteran is receiving Social Security 
Administration (SSA) benefits.  In this regard, the Board 
acknowledges that, once a claimant has established that 
he/she has a well grounded claim, the VA's duty to assist 
under 38 U.S.C.A. § 5107(a) includes the duty to obtain 
records in the control of a government agency, such as in the 
case of the SSA.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998); Lind 
v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  However, the VA's 
duty to assist "[i]s not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim . . . . 
[T]his duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  And, as the present record does not contain 
any indication that any records kept by the SSA would be 
facially relevant to the claim of entitlement to service 
connection for status post bilateral ventral hernia 
operation, the Board will not remand this issue to the RO in 
order to obtain any such records.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons for which his 
claim failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

III.  A Back Disorder, Characterized as Thoracolumbar
and Upper Muscular-Tendinous Back Pain.

Although the veteran's service medical records are negative 
for any complaints of or treatment for a back disorder, the 
Board notes that the post-service evidence includes medical 
records from the Milwaukee VA Medical Center (VAMC) dated 
from 1992 to 1998, which include December 1992 notations 
indicating the veteran suffered from intermittent mild 
lumbosacral strain maybe partially related to gait changes 
status post triple arthrodesis on the left.

After a review of the evidence, the Board finds that the 
December 1992 notations from the Milwaukee VAMC tend to link 
the veteran's back disorder to the gait changes caused by his 
service connected left foot disability.  38 C.F.R. § 3.310 
(1999); See V. Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000).  As such, the December 1992 VAMC medical notations 
provide the necessary medical nexus between the claimed 
current back disorder and his service.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, the 
veteran's claim of service connection for a back disorder, 
characterized as thoracolumbar and upper muscular-tendinous 
back pain, is plausible, or meritorious on its own or capable 
of substantiation; and, the claim is well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (1999).  However, as the Board deems that 
additional development is necessary prior to final 
adjudication on the merits, the veteran's claim is remanded 
to the RO for such development.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for status post bilateral ventral hernia 
operation is denied. 

The claim of entitlement to service connection for a back 
disorder, characterized as thoracolumbar and upper muscular-
tendinous back pain, is well grounded; the appeal is granted 
to this extent only.


REMAND

Having found that the veteran's claim of service connection 
for a back disorder, characterized as thoracolumbar and upper 
muscular-tendinous back pain, is well grounded, the Board 
next must determine whether the duty to assist has been met 
by the Board before reaching the merits of the veteran's 
claim.  See 38 U.S.C.A. § 5107(a).  Based on a review of the 
record, however, the Board finds that further development of 
the veteran's claim is necessary prior to final adjudication 
and that the claim must be remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  

After a claim is determined to be well grounded, the veteran 
may be considered for a VA examination, pursuant to 38 C.F.R. 
§ 3.326 (1999); see Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  In this respect, the Board is not satisfied that a 
medical opinion regarding the etiology of the veteran's back 
disorder, which is based on a review of all of the relevant 
and available evidence, has been obtained/submitted.  

In this regard, the Board notes that the evidence also 
includes a December 1995 VA examination report which notes 
the examiner did not feel with any reasonable degree of 
medical certainty that the veteran's altered gait and left 
foot disability had caused or aggravated the back disorder, 
as the veteran had related that it seemed to be 
chronologically related to weight gain in the last three to 
four years. 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, because the veteran has presented evidence in 
this case, with a possible nexus between the claimed back 
disorder, and his service connected disabilities, and in 
order to afford the veteran due process of law, additional 
development of the record is necessary prior to a review of 
the merits of the veteran's claim.  

Furthermore, with respect to the claim of entitlement for 
TDIU, a total disability rating may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided, that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The issue of 
unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. 
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a). Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

As noted above, the veteran is assigned a 50 percent 
evaluation for service connected postoperative residuals, 
triple arthrodesis of the left foot with bilateral pes planus 
under Diagnostic Code 5276; a 20 percent evaluation for 
status post left knee arthroscopy due to medial meniscus tear 
with residual medial collateral ligament laxity under 
Diagnostic Code 5257; and a 10 percent evaluation for 
degenerative arthritis of the left knee with painful motion 
under Diagnostic Codes 5003 and 5261.  His combined rating is 
70 percent.  As such, the veteran meets the percentages 
required under 38 C.F.R. § 4.16.  However, as the Board is 
not satisfied that the preponderance of the evidence shows 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, the issue will be remanded to the RO for 
additional development.

In this respect, the Board also notes that the veteran has 
been deemed disabled for SSA purposes, and thus, he is 
receiving SSA benefits; however, the Board notes that the 
veteran's SSA records are not contained within the claims 
files.  As such, the RO should obtain the veteran's SSA 
records, if any, and incorporate them into the veteran's 
claims files.  After completion of the above described 
development, the RO should afford the veteran a VA medical 
examination in order to determine the current nature and 
extent of his service connected disabilities, as well as to 
determine the extent to which these disabilities affect his 
ability to obtain gainful employment.  Subsequently, the RO 
should re-evaluate the veteran's claim of entitlement to 
TDIU, taking into consideration any additional evidence and 
findings.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims in this case, the appeal is 
REMANDED to the RO for the following actions:

1. The RO should obtain from the Social 
Security Administration any records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records and any 
other evidence relied upon concerning 
that claim.

2.  The veteran should be scheduled for 
a VA examination by a Board of three 
specialists to determine the nature, 
extent and etiology of his back 
disorder.  All indicated studies should 
be performed, and the claims folders 
must be made available to the examiners 
for review.  The examiners should review 
all pertinent records in the veteran's 
claims files, and a copy of this REMAND 
prior to the examination.  Based upon 
the examination results, a review of the 
claims folders, and consideration of the 
veteran's medical history, the examiners 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current back disorder is 
related to any of his service connected 
disabilities or is otherwise related to 
his period of service.  The examiners 
must include the complete rationale for 
all opinions and conclusions expressed. 

3.  The veteran should be scheduled for 
a VA general examination in order to 
ascertain the nature and severity of any 
and all of the veteran's disorders.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished. The 
examiner should review all pertinent 
records in the veteran's claims files, 
and a copy of this REMAND prior to the 
examination.  Following a thorough 
evaluation, the examiner should render 
an opinion as to whether it is possible 
to separate the functional impairment 
caused by the veteran's service 
connected disorders from his non-service 
connected disorders. And, if so, the 
examiner should offer an opinion 
regarding the degree of functional 
impairment caused by his service 
connected disorders with respect to 
unemployability, as defined under 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(1999).  The complete rationale on which 
the examiner's opinions are based should 
be provided.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims files 
must be made available to the examiner 
for review before and during the 
examination.  The examiner must include 
the complete rationale for all opinions 
and conclusions expressed. 

4.  Thereafter, upon ensuring that the 
directives of this remand have been fully 
satisfied, the RO should readjudicate the 
issues of entitlement to service 
connection for a back disorder, 
characterized as thoracolumbar and upper 
muscular-tendinous back pain, and to 
TDIU.  In making its determination, the 
RO should review all the relevant 
evidence in the claims files.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



